DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-9 and 14-15, drawn to the method, classified in 134/42, B08B33/10. 
Group II, claim(s) 10-13, drawn to the apparatus, classified in 134/105, B08B13/00 
The inventions listed as Groups I do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The method claims of Group I and the apparatus claims of Group II share a common feature of the cleaning device.  
The common feature of the cleaning device does not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Plavidal (US2013/0167880). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean . 
During a telephone conversation with Mr. Sorensen on 2/14/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plavidal (US2013/0167880).
Re claim 1, Plavidal teaches placing parts 350 to be cleaning into a variable compression chamber 342; filling the chamber with a liquid, forcing pressurized gas to dissolve into the liquid to form a gas-liquid solution (Fig. 9), cycling the pressure to repeatedly bring the gas molecules out of the solution as gas bubbles and force the gas molecules to dissolve back into the solution (Fig. 10, paragraphs 3-5, 20-21).  In reference to the limitations of gas solubility, the limitations are met the prior . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plavidal (US2013/0167880) in view of Liu et al. (4817652).
Re claims 3, 5, and 14, Plavidal teaches the invention substantially as claimed with the exception of the chamber comprising a rotating framework for rotating the part and further fails to teach using a carbon dioxide solution. Liu et al. teach a cleaning system for cyclic pressurization and depressurization of the cleaning vessel in order to generate bubbles to remove particulate matter from surfaces of articles to be cleaned (Abstract, col. 5, lines 10-40). Fig. 12 teaches a rotating bin 73 for rotating the parts to allow wetting of the substrate with the cleaning solution.  Liu et al. further teaches using carbon dioxide cleaning solution to effective remove particulate matter from solid objects (col. 4, lines 45-50).  Col. 5, lines 5-25 teaches CO2 dissolved in a liquid generates bubble formation which aid in the removal of particulate matter from the substrate surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Plavidal to include rotating the parts and using a carbon dioxide solution, as taught by Liu et al. for purposes of wetting the articles to be cleaned and generating gas bubbles for use in the removal of contaminants from the substrate surface.  Re claim 5, Plavidal in view of Liu et al. fail to teach the claimed pressure limitations.  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted processing parameters, such as the pressure change, in order to effectively generate and dissolve bubbles in solution such that particulate matter can be removed from the substrate surface.  Re claim 14 differs from claim 1 with respect to cap mechanism, the limitations of which are taught by Plavidal.   Applicant is directed to paragraph 56 which teaches bellow seals with O-rings to seal the chamber, wherein the bellow seals serves as a variable compression cap to change the volume of the process chamber. In reference to no gap at the top of the container, refer to paragraph 55.  In reference to increasing and decreasing the volume, refer to paragraph 43.  Plavidal in view of Liu et al. fail to teach 
Claim 7 is/are rejected nder 35 U.S.C. 103 as being unpatentable over Plavidal (US2013/0167880) in view of  Starrs et al. (US2017/0018423).
Plavidal teaches the invention substantially as claimed with the exception of a filtration intake located at the bottom of the chamber and returning the filtered solution back to the chamber via a filtration output.  Starrs et al. teach cleaning workpieces or substrates comprised to chemically sensitive materials (paragraph 10) in a processing chamber by immersion (paragraph 12) with the use of carbon dioxide (paragraph 13).  Fig. 1 teaches a filtration system positioned at the bottom of the chamber for filtering the processing solution and returning it into the chamber (paragraphs 33, 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Plavidal to include a filtration at the bottom of the chamber, as taught by Starrs et al., for purposes of performing the same function of removing contaminants from the spent solution in order to recycle the solution back into the chamber.  The examiner argues that filtration for recycling purposes is neither novel nor unobvious in the cleaning arts. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernstein teaches degasifying a liquid. Sajewski teaches a cavitating fluid. Hackett teaches removing bubbles from small cavities. Boyd et al. teach megasonic cleaning. Gilmour et al. teach gas bubble generation. Irie et al. teach cleaning a component. Holsteyns et al. teach controlling cavitation.  Plavidal teaches hyperbaric methods.  Perdicaro teaches cleaning parts. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc